 



EXHIBIT 10.25
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of October 3, 2003
between Robert Deans, Ph.D. an individual (“Employee”), and Advanced
Biotherapeutics, Inc. (“ABT”), a wholly-owned subsidiary of Athersys, Inc., a
Delaware corporation (“Athersys”), (together “the Company”).
RECITALS:
     A. ABT, d.b.a. Athersys, Inc., is engaged in the competitive business of
developing, marketing and selling certain core biotechnologies for the diagnosis
and treatment of genetic and infectious disease.
     B. ABT desires to employ Employee on the terms and conditions set forth in
this Agreement.
     C. Employee is willing to accept employment on the terms and conditions
expressed in this Agreement.
AGREEMENTS:
     NOW, THEREFORE, the parties agree as follows:

1.   Employment. ABT agrees to employ Employee, and Employee agrees to serve
ABT, on the terms and conditions set forth in this Agreement.

  (a)   Term. Subject to the provisions for termination as hereinafter provided,
the term of this Agreement will begin on the date set forth above (the
“Effective Date”) and continue through the fourth anniversary of the Effective
Date (the “Employment Period”). The Employment Period will automatically be
extended for one additional year on each anniversary of the Effective Date
beginning on the fourth anniversary of the Effective Date unless (i) this
Agreement is terminated as provided in Section 4, or (ii) either Employee or ABT
gives written notice of termination of this Agreement to the other at least
thirty (30) days prior to such date.     (b)   Position and Duties. Employee
will serve as Vice President of Regenerative Medicine of ABT and will have such
responsibilities, duties and authority as are customary of a Vice President of a
company the size and structure of ABT (or any position to which Employee may be
promoted after the date of this Agreement) and as may from time to time be
assigned to Employee by the Board of Directors of ABT (the “Board”) that are
consistent with such responsibilities, duties, authority and applicable law.
Employee will devote substantially all of his working time and effort to the
business and affairs of ABT.     (c)   Place of Performance. In connection with
Employee’s employment by ABT, Employee will be based at either his present
residence in southern

 



--------------------------------------------------------------------------------



 



      California, the principal executive offices of ABT in the greater
Cleveland, Ohio area, or at a different location as mutually agreed upon by the
Employee and CEO. During the time that the Employee’s principal place of
performance is not in greater Cleveland, Employee will commute to the Cleveland
corporate offices on a periodic basis as needed, which is currently estimated at
several days per month. The Employee and CEO will review the place of
performance annually and will mutually agree to any change in the Employee’s
place of performance that is in the best interests of the Company.     (d)  
Continuous Employment. For all purposes under this Agreement, the Employee shall
be considered to have been continuously employed by ABT without regard to any
change of duties or position of the Employee, including transfers between and
among ABT and its affiliates, so long as Employee is continuously employed by
ABT or any of its affiliates, including Athersys.

2.   Compensation and Related Matters. As compensation and consideration for the
performance by Employee of Employee’s duties, responsibilities and covenants
pursuant to this Agreement, ABT will pay Employee the amounts and benefits set
forth below:

  (a)   Salary. ABT will pay to Employee an annual base salary (“Base Salary”)
during the Employment Period at a rate of Two Hundred Thousand Dollars
($200,000.00) commencing on the Effective Date, such salary to be paid in
substantially equal installments no less frequently than monthly. The Base
Salary may be increased from time to time by the Board in its sole discretion
and, if so increased, will not thereafter during the term of this Agreement be
decreased. The Board will review the Base Salary at least annually to determine,
in its sole discretion, whether an increase is appropriate. Compensation of
Employee by salary payments will not be deemed exclusive and will not prevent
Employee from participating in any other compensation or benefit plan of ABT.  
  (b)   Bonus. During the Employment Period, Employee will be eligible for an
annual bonus of 30% of Base Salary, based upon individual and company
performance and subject to Board approval, and will participate in any incentive
plans that may in the future be made generally available to officers of Athersys
in comparable positions.     (c)   Expenses. Employee will be entitled to
receive prompt reimbursement for all reasonable and customary travel and
entertainment expenses or other out-of-pocket business expenses incurred by
Employee during the Employment Period in fulfilling Employee’s duties and
responsibilities under this Agreement, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of ABT, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by ABT. In addition, in
the event Employee relocates to a location closer to the Company, the Company
will reimburse the Employee for the physical relocation of his possessions
(i.e., ordinary packing and moving

2



--------------------------------------------------------------------------------



 



      expenses), but shall not include any expenses associated with the sale of
his existing property or the cost of new property.     (d)   Other Benefits.
Employee will be entitled during the Employment Period to participate, on the
same basis as other officers of ABT, in all of the employee benefit plans and
arrangements of ABT and enjoy all of the perquisites for which substantially all
of the other officers of ABT are from time to time generally eligible, as
determined from time to time by the Board (including, without limitations each
retirement, thrift and profit sharing plan, group life insurance and accident
plan, medical and/or dental insurance plan, and disability plan); provided,
however, that a change may be made to a plan in which salaried employees of ABT
participate, including termination of any such plan, arrangement or perquisite,
if it does not result in a proportionately greater reduction in the rights of or
benefits to Employee as compared with the other salaried employees of ABT or is
required by law or a technical change. Employee will be entitled to participate
in and receive benefits under any employee benefit plan, arrangement or
perquisite made available by ABT in the future to its officers, subject to and
on a basis consistent with the terms, conditions and overall administration of
such plans, arrangements and perquisites. Nothing paid to Employee under any
plan, arrangement or perquisite presently in effect or made available in the
future will be deemed to be in lieu of the salary payable to Employee pursuant
to paragraph (a) of this Section 2.     (e)   Vacations. During the Employment
Period, Employee will be entitled to paid vacation in each calendar year,
determined in accordance with ABT’s vacation policy, but in all events in an
amount of not less than three (3) weeks per calendar year. Employee will also be
entitled to all paid holidays and personal days given by ABT to its employees
during the Employment Period.

3.   Stock Options. Within one month from the Effective Date, the Board will
grant to Employee, under the 2000 Stock Incentive Plan of Athersys, Inc. (the
“Plan”), nonqualified stock options to purchase Fifty Thousand (50,000) shares
of common stock of Athersys at Three Dollars and Twenty-Five Cents ($3.25) per
share, and incentive stock options to purchase Ten Thousand (10,000) shares of
common stock of Athersys at the fair market value per share on the date of
grant. The stock options will vest in four annual increments, which will
commence as of the Effective Date, and shall be subject to the terms and
conditions of the Plan and one or more stock option agreements between Athersys
and Employee. Employee shall also be granted a non-qualified stock option to
purchase Twenty Thousand (20,000) shares of common stock of Athersys, which will
be granted and fully vested upon the establishment of a Regenerative Medicine
corporate partnership consisting of at least $50 million in guaranteed payments,
and which will have an exercise price set at 50% of the fair market value of
Athersys common stock at the time of the grant.   4.   Termination. The
Employment Period may be terminated under the following circumstances:

3



--------------------------------------------------------------------------------



 



  (a)   Death. The Employment Period will terminate upon Employee’s death.    
(b)   Disability. If, in the written opinion of a qualified physician selected
by ABT and agreed to by Employee (or if no agreement is reached within thirty
(30) days of the commencement of discussions between ABT and Employee, then of a
qualified physician agreed upon by the physician selected by ABT and a physician
selected by Employee), Employee becomes unable to perform his duties under this
Agreement due to physical or mental illness, ABT may terminate the Employment
Period.     (c)   Cause. ABT may terminate the Employment Period for Cause. For
purposes of this Agreement, ABT will have “Cause” to terminate the Employment
Period as a result of any of the following events: (i) the commission of an act
of fraud, embezzlement, theft or other criminal act constituting a felony;
(ii) the willful or wanton disregard of the rules or policies of the Company or
its Subsidiaries which results in a material loss, damage or injury to the
Company or its Subsidiaries; (iii) the repeated failure of Employee to perform
duties consistent with Employee’s position or to follow or comply with the
reasonable directives of the Company’s or its Subsidiaries’ Board of Directors
or Employee’s superiors after having been given notice thereof (e.g., the
insubordination of Employee); or (iv) the material breach of any provision
contained in a written non-competition, confidentiality or non-disclosure
agreement between the Company or any of its Subsidiaries and Employee.     (d)  
Good Reason. Employee may terminate the Employment Period for Good Reason. For
purposes of this Agreement, “Good Reason” includes the occurrence of any of the
following circumstances, without Employee’s express consent, unless such
circumstances are fully corrected prior to the Date of Termination (as defined
in paragraph (g) of this Section 4) specified in the Notice of Termination (as
defined in paragraph (f) of this Section 4) given in respect thereof and such
circumstances do not reoccur: (A) a diminution in Employee’s position, duties,
responsibilities or authority (unless such diminution occurs during periods when
Employee is unable to perform all or substantially all of Employee’s duties
and/or responsibilities as a result of Employee’s illness (either physical or
mental) or other incapacity); (B) a reduction in either Employee’s annual rate
of Base Salary or level of participation in any bonus or incentive plan for
which he is eligible under Section 2(b); (C) an elimination or reduction of
Employee’s participation in any benefit plan generally available to officers of
ABT, unless ABT continues to offer Employee benefits substantially similar to
those made available by such plan; provided, however, that a change to a plan in
which salaried employees of ABT generally participate, including termination of
any such plan, if it does not result in a proportionately greater reduction in
the rights of or benefits to Employee as compared with the other salaried
employees of ABT or is required by law or a technical change, will not be deemed
to be Good Reason; (D) failure to provide facilities or services which are
suitable to Employee’s position and adequate for the performance of Employee’s
duties and responsibilities; (E) failure of any successor (whether direct or
indirect, by purchase of stock or assets,

4



--------------------------------------------------------------------------------



 



      merger, consolidation or otherwise) to ABT to assume ABT’s obligations
under this Agreement, as contemplated by Section 6; (F) any purported
termination by ABT of the Employment Period which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (f) of this
Section 4 (and for purposes of this Agreement no such purported termination will
be effective); (G) a change in the location of ABT’s principal executive offices
to outside the greater Cleveland, Ohio area; (H) a termination of the Employment
Period by Employee within ninety (90) days following a Change in Control (as
defined in paragraph (h) of this Section 4); provided, however, that Good Reason
will not exist if Employee has accepted employment with the successor entity and
such successor entity has assumed this Agreement; (I) a breach of this Agreement
by ABT; or (J) any similar circumstances which Employee reasonably believes are
contrary to this Agreement. Employee’s right to terminate the Employment Period
pursuant to this paragraph (d) will not be affected by Employee’s incapacity due
to physical or mental illness. Employee’s continued employment will not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason; provided, however, that Employee will be deemed to
have waived his rights pursuant to circumstances constituting Good Reason if
Employee has not provided to ABT a Notice of Termination within ninety (90) days
following his knowledge of the circumstances constituting Good Reason.     (e)  
Non-Extension. ABT or Employee may terminate the Employment Period by providing
the notice described in Section 1(a)(ii) hereof.     (f)   Notice of
Termination. Any termination of the Employment Period by ABT or by Employee
(other than a termination pursuant to paragraph (a) of this Section 4) must be
communicated by written Notice of Termination to the other party in accordance
with Section 9. For purposes of this Agreement, a “Notice of Termination” means
a notice which indicates the specific termination provision in this Agreement
relied upon and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employment Period under the
provision so indicated.     (g)   Date of Termination. “Date of Termination”
means (i) if the Employment Period is terminated pursuant to paragraph
(a) above, the date of Employee’s death, (ii) if the Employment Period is
terminated pursuant to paragraph (b) above, thirty (30) days after Notice of
Termination is given (provided that Employee has not returned to the full-time
performance of Employee’s duties during such thirty (30) day period), (iii) if
the Employment Period is terminated pursuant to paragraph (c) or (d) above, the
date specified in the Notice of Termination which, in the case of a termination
by ABT for Cause will not be less than fifteen (15) days from the date such
Notice of Termination is given, and, in the case of a termination by Employee
pursuant to Section 4(d), such date will not be less than fifteen (15) days nor
more than thirty (30) days from the date such Notice of Termination is given,
(iv) if the Employment Period is terminated by ABT other than for Cause, thirty
(30) days from the date Employee is notified of such termination, or (v) if
Employee terminates the Employment Period and fails

5



--------------------------------------------------------------------------------



 



      to provide written notice to ABT of such termination, the date of such
termination.     (h)   Change in Control. For purposes of this Agreement, a
“Change in Control” will occur (i) upon the sale or other disposition to a
person, entity or group (as such term is used in Rule 13d-5 promulgated under
the Securities Exchange Act of 1934, as amended) (such a person, entity or group
being referred to as an “Outside Party”) of 50% or more of the consolidated
assets of Athersys taken as a whole, or (ii) if shares representing a majority
of the voting power of Athersys are acquired by a person or group (as such term
is used in Rule 13d-5 promulgated under the Securities Exchange Act of 1934, as
amended) of persons other than the holders of the capital stock of Athersys as
of the date of this Agreement, or (iii) if following an underwritten public
offering of equity securities of Athersys pursuant to an effective registration
statement under the Securities Act of 1933, as amended, the individuals who are
directors of Athersys immediately following the effective date of such public
offering (or individuals nominated by such directors) no longer constitute a
majority of the whole Board.

5.   Compensation Upon Termination.

  (a)   Disability. During any period that Employee fails to perform his duties
under this Agreement as a result of incapacity due to physical or mental
illness, Employee will continue to receive his full Base Salary at the rate then
in effect for such period (offset by any payments to Employee received pursuant
to disability benefit plans maintained by ABT) and all other compensation and
benefits under this Agreement (including pro rata payment for vacation days not
taken) until the Employment Period is terminated pursuant to Section 4(b) and
for a period of twelve (12) months from the date of such termination.     (b)  
Cause or Death. If the Employment Period is terminated by ABT for Cause or by
Employee other than for Good Reason or as a result of Employee’s death, ABT will
pay to Employee his full Base Salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given and all other unpaid
amounts, if any, to which Employee is entitled as of the Date of Termination,
including any bonus owed pursuant to Section 2(b), expenses owed pursuant to
Section 2(c) and amounts under any compensation plan or program of ABT, at the
time such payments are due and ABT will, thereafter, have no further obligations
to Employee under this Agreement.     (c)   Good Reason. If (i) in breach of
this Agreement, ABT terminates the Employment Period (it being understood that a
purported termination for disability pursuant to Section 4(b) or for Cause which
is disputed and finally determined not to have been proper will be a termination
by ABT in breach of this Agreement), or (ii) Employee terminates the Employment
Period for Good Reason; then

6



--------------------------------------------------------------------------------



 



  (i)   ABT will continue to pay to Employee his full Base Salary for a period
of six months from the Date of Termination at the rate in effect at the time
Notice of Termination is given and all other unpaid amounts, if any, to which
Employee is entitled as of the Date of Termination, including any bonus owed
pursuant to Section 2(b) and any expenses owed pursuant to Section 2(c);
provided, however, if during such six month period, Employee violates any
provision of the Agreement for Disclosure of Confidential Information between
Employee and Athersys, then ABT will not be required to make any further
payments to Employee; and     (ii)   ABT will permit Employee, at Employee’s
option and expense, to continue the participation of Employee for a period of
eighteen (18) months in all medical, life and other employee “welfare” benefit
plans and programs in which Employee was entitled to participate immediately
prior to the Date of Termination provided that Employee’s continued
participation is possible under the general terms and provisions of such plans
and programs. Employee agrees that the period of coverage under such plans shall
count against such plans’ obligation to provide continuation coverage pursuant
to the requirements of Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”).

  (d)   Mitigation. Employee will be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
and the amount of any payment or benefit provided for in this Section 5 will be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Employee to ABT, or otherwise.     (e)   Survival of Obligations.
The obligations of ABT to make payments and provide benefits under this
Section 5 will survive the termination of this Agreement.

6.   Successors and Assigns. This Agreement and all rights of Employee under
this Agreement will inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devises and legatees. If Employee dies while any amounts would
still be payable to him under this Agreement if he had continued to live, all
such amounts, unless otherwise provided in this Agreement, will be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee, or
other designee or, if there be no such designee, to Employee’s estate. This
Agreement and all rights of ABT under this Agreement will inure to the benefit
of and be enforceable by ABT’s successors or assigns. Employee hereby consents
to the assignment by ABT of all of its rights and obligations hereunder to any
successor to ABT by merger or consolidation or purchase of all or substantially
all of ABT’s assets, provided such transferee or successor assumes the
liabilities of ABT hereunder.

7



--------------------------------------------------------------------------------



 



7.   Employee Representations: Employee represents and warrants to ABT that
(i) the execution, delivery and performance of this Agreement by Employee does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Employee is
a party or by which Employee is bound, (ii) Employee is not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Agreement by ABT, this Agreement shall be the valid and binding obligation
of Employee, enforceable in accordance with its terms.   8.   Withholding of
Taxes. ABT may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as ABT is required to withhold pursuant to
any applicable law, regulation or ruling.   9.   Notice. Notices, demands and
all other communications provided for in this Agreement will be in writing and
will be deemed to have been duly given when delivered, if delivered personally,
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, and when received if delivered
otherwise, addressed as follows:

If to Employee:
Robert Deans, Ph.D.
415 Furman Drive
Claremont, CA 91711
If to ABT:
Advanced Biotherapeutics, Inc., d.b.a. Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115-2634
Attention: President & Chief Executive Officer
Copy to:
Christopher M. Kelly, Esq.
Jones Day
North Point, 901 Lakeside Avenue
Cleveland, Ohio 44114
or to such other address as any party may have furnished to the other in
writing, except that notices of change of address will be effective only upon
receipt.

10.   Amendment and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the parties hereto. No waiver by either party to this
Agreement at any time of any breach by the other party of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar

8



--------------------------------------------------------------------------------



 



    or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.   11.   Choice of Law. The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of Ohio without regard to its conflicts of law
principles.   12.   Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.   13.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.   14.   Captions. The headings of
paragraphs are included solely for convenience of reference only and are not
part of this Agreement and will not be used in construing it.   15.   Consent to
Jurisdiction and Forum. Employee expressly and irrevocably agrees that ABT may
bring any action, whether at law or in equity, arising out of or based upon this
Agreement in the State of Ohio or in any federal court therein. Employee
irrevocably consents to personal jurisdiction in such court and to accept
service of process in accordance with the provisions of the laws of the State of
Ohio.   16.   Entire Agreement. This Agreement sets forth the entire agreement
of the parties in respect of the subject matter contained in this Agreement and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party; and any prior agreement of the
parties in respect of the subject mater contained in this Agreement is
terminated and canceled.

     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

                      Advanced Biotherapeutics, Inc.       EMPLOYEE:    
 
                   
By:
 
/s/ Gil Van Bokkelen
      By:  
/s/ Robert Deans
   
 
  Gil Van Bokkelen           Robert Deans, Ph.D.    
 
  President & Chief Executive Officer                

9